          Case 1:19-cv-03826-ER Document 39 Filed 05/07/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


DONALD J. TRUMP; DONALD J. TRUMP,
JR.; ERIC TRUMP; IVANKA TRUMP; THE
DONALD J. TRUMP REVOCABLE TRUST;
THE TRUMP ORGANIZATION, INC.;
TRUMP ORGANIZATION LLC; DJT
HOLDINGS LLC; DJT HOLDINGS
MANAGING MEMBER LLC; TRUMP
ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                               Plaintiffs,

v.
                                                          Case No. 1:19-cv-03826-ER
DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,

                              Defendants,

COMMITTEE ON FINANCIAL SERVICES
OF THE U.S. HOUSE OF
REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON INTELLIGENCE
OF THE U.S. HOUSE OF
REPRESENTATIVES,

                  Intervenor-Defendants.


                                  NOTICE OF APPEARANCE

       I, Douglas N. Letter, hereby enter my appearance as counsel of record in the above-

captioned case for the Committee on Financial Services of the U.S. House of Representatives

and the Permanent Select Committee on Intelligence of the U.S. House of Representatives.

Please send all future notices in this matter to me.




                                                  1
           Case 1:19-cv-03826-ER Document 39 Filed 05/07/19 Page 2 of 3



                                             Respectfully submitted,

                                             /s/ Douglas N. Letter
                                             DOUGLAS N. LETTER (D.C. Bar No. 253492)
                                               General Counsel

                                             OFFICE OF GENERAL COUNSEL*
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             (202) 225-9700 (telephone)
                                             (202) 226-1360 (facsimile)
                                             Douglas.Letter@mail.house.gov

                                             Counsel for Intervenor-Defendants the Committee
                                             on Financial Services of the U.S. House of
                                             Representatives and the Permanent Select
                                             Committee on Intelligence of the U.S. House of
                                             Representatives

May 7, 2019




       *
          Attorneys for the Office of General Counsel for the U.S. House of Representatives are
“entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court.” 2
U.S.C. § 5571.


                                                 2
          Case 1:19-cv-03826-ER Document 39 Filed 05/07/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 7, 2019, I caused the foregoing document to be filed via this Court’s

CM/ECF system, which I understand caused service on all registered parties.



                                                    /s/ Douglas N. Letter
                                                    Douglas N. Letter
